UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------X
 KAHLIMAH JONES, Individually and as the
 representative of a class of similarly situated persons,
                                                                  Case No. 1:19-cv-3901-KAM-RLM
                                          Plaintiff,

                           - against -
                                                                      NOTICE OF SETTLEMENT
 PENSKE MEDIA CORPORATION d/b/a Stylecaster,

                                            Defendant.
 -----------------------------------------------------------X

                 Now comes the Plaintiff, Kahlimah Jones, by and through counsel, to provide

notice to the Court that the present cause has been settled between the parties, and states:

                 1. A settlement agreement (“Agreement”) is in the process of being finalized.

Once the Agreement is fully executed, and Plaintiff has received the consideration required

pursuant to the Agreement, the plaintiff will submit a Stipulation of Voluntary Dismissal with

prejudice pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(ii).

                 2. The parties respectfully request that the Court stay this case and adjourn all

deadlines and conferences including the deadline to file the Answer.

                 3. We respectfully request the Court provide that the parties may seek to reopen

the matter for forty-five (45) days to assure that the Agreement is executed and that the

settlement funds have cleared.

Dated: Scarsdale, New York
       September 10, 2019
                                                       SHAKED LAW GOUP, P.C.
                                                       Attorneys for Plaintiff

                                                    By:/s/Dan Shaked___________________
                                                      Dan Shaked (DS-3331)
                                                      14 Harwood Court, Suite 415
                                                      Scarsdale, NY 10583
                                                      Tel. (917) 373-9128
                                                      e-mail: ShakedLawGroup@Gmail.com
